Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a medical device for occluding a left atrial appendage including at least one fixation member coupled to an expandable member having an inflation cavity, a valve member extending at least partially into the inflation cavity, a first retention sheath having an inflation cavity coupled to the outer surface of the expandable member, the at least one fixation member disposed within the inflation cavity of the first retention sheath, in combination with the other claimed elements.
Regarding claim 11, art of record does not disclose or suggest a medical device for occluding a left atrial appendage including at least one fixation member having a first leg, a second leg and a curved connection region therebetween, the curved connection region is embedded in a securement rib extending circumferentially about an expandable member, a valve member extending at least partially into an inflation cavity of the expandable member, in combination with the other claimed elements. 
Regarding claim 17, art of record does not disclose or suggest a medical device for occluding a left atrial appendage including an expandable member including an inflation cavity, inner and outer layers, the outer layer including at least one aperture extending from an inner surface to an outer surface, at least one fixation member and a valve member extending at least partially into the inflation cavity, in combination with the other claimed elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771